Citation Nr: 1424660	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  09-20 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel  

INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In July 2010, the appeal was remanded by the Board for further development, and it now returns to the Board for appellate review.  

In February 2010 the Veteran testified before a Veterans Law Judge (VLJ), sitting at the RO.  A transcript of that hearing is of record.  The VLJ is no longer before the Board, and in accordance with VA regulations, in November 2011, the Veteran was offered another hearing.  38 C.F.R. § 20.707.  The Veteran did not respond and therefore no new hearing is required.


FINDINGS OF FACT

1.  The Veteran's claimed stressors are not shown to support a diagnosis of PTSD by a VA psychologist or psychiatrist. 

2.  The most probative evidence of record does not establish a diagnosed disability of PTSD at any point during the claims period or shortly before.

3.  An acquired psychiatric disorder was not present in service or shown to be causally or etiologically a result of military service.






CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD and depression are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f)(3), 4.125 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case was remanded by the Board in July 2010 for the purposes of obtaining outstanding treatment records and scheduling another VA examination.  The post-remand record reflects that the necessary efforts were made to obtain the treatment notes and that VA examinations were performed in October 2010 and July 2011.  Therefore, the Board determines that the agency of original jurisdiction (AOJ) substantially complied with the Board's orders in the July 2010 remand, and that the Board may now proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

I. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in March 2008 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's service treatment records, VA treatment records, and the reports of January 2004, October 2010, and July 2011 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Board notes that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  However, he testified at his February 2010 hearing that these benefits were awarded for his physical disabilities, which he reiterated at his October 2010 VA examination.  Therefore, the Board determines that the SSA records are not relevant to the claim before the Board and that they need not be obtained prior to further adjudication of the appeal.  Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2009).  Further, the efforts by the AOJ to obtain VA treatment records dated prior to December 2002 yielded negative results, and when the Veteran was contacted regarding these records in October 2010, he advised the AOJ that he had not received VA treatment prior to 2002.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner documented the Veteran's subjective complaints and medical history, and clinically evaluated the Veteran with respect to acquired psychiatric disorder symptoms.  Thereafter, in the reports, the examiner provided diagnoses appropriate to the symptoms and an opinion supported by the evidence of record.  The Board notes that the examiner did not have access to the claims file at the January 2004 VA examination; however, the lack of a claims file alone does not render the examination inadequate if the history documented by the examiner is consistent with the information contained in the record. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008). Nothing suggests that the examiner documented findings inconsistent with the symptoms otherwise outlined in the claims file or that an arbitrary conclusion was reached at any examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (or Decision Review Officer (DRO) as appropriate) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the issue on appeal and was assisted at the hearing by an accredited representative from the American Legion in asking questions to ascertain the Veteran's stressors in service and current psychiatric symptoms.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr, 21 Vet. App. at 309.  

Service connection for PTSD requires medical evidence of a current diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link between the current diagnosis and the claimed in-service stressor(s). 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

Effective July 13, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor. For cases pending before VA as of that date, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010). 

The Veteran contends that he has PTSD related to his service in Vietnam. His service personnel records confirm that he served in Vietnam from July 1970 through April 1971.  In an undated stressor statement, the Veteran reported that his compound came under attack at various times, and his convoy came under attack. He also described a serviceperson who was killed in action. During the February 2010 hearing, the Veteran again described in-service stressors of his convoy and compound being attacked.  He testified that the most fearful time was when the convoys came under attack, and that he was in constant fear, as he heard mortar rounds day and night and saw helicopters attacking.  The Veteran was asked for more details regarding his stressors in an April 2008 letter, but no reply was received.  In July 2008, it was determined by the RO that there was insufficient information to allow for verification of the stressors. 

Moreover, despite his assertions of fear of hostile activity, the Veteran has not been provided a diagnosis of PTSD by a VA psychologist or psychiatrist such that his stressors are presumed verified under 38 C.F.R. § 3.304(f).  While he is being treated for PTSD, that diagnosis was assigned by a nurse.  Further, VA treatment records show that the Veteran has an organized treatment plan for PTSD that is created by a psychologist; nevertheless, nothing in that psychologist's notes shows that she assessed the Veteran for the purposes of assigning a diagnosis.  The mental health diagnosis noted in VA treatment records by a VA psychiatrist is depressive disorder NOS.  

The Veteran was afforded a VA psychiatric examination in January 2004 and April 2009.  At the January 2004 examination, the Veteran generally denied depression, but reported frustration with his health problems.  The examiner diagnosed no psychiatric disorder.  

In April 2009, the Veteran described nightmares, but the examiner commented that he could not elicit reports of nightmares involving a particular incident that was traumatic.  The Axis I diagnosis was PTSD not found.  In commenting on the diagnosis, the examiner noted that, while the Veteran reported nightmares, they did not seem to relate to a traumatic episode and he did not report intrusive thoughts.  The examiner indicated that the frequency, duration, and severity of the Veteran's described symptoms were not meaningful and it was not meaningful to try to establish a nexus between a stressor and the PTSD symptoms.

At the subsequent VA examination in October 2010, the examiner noted that when the Veteran was first seen at VA in February 2006, he reported that his main problems were early awakening, chronic pain, and financial stressors and that when he was diagnosed with PTSD he reported having fewer nightmares and that his dreams were about "those things flying over and you wake up thinking about putting your rifle on."  The examiner concluded that, while the Veteran has a diagnosis of PTSD, the examiner had no idea why the Veteran had been given that diagnosis and indicated that he had seen no evidence linking a specific stressor to the PTSD symptoms.  The examiner stated that he did not find evidence of a post military stressor to account for the PTSD symptoms, but reiterated that the frequency, duration, and severity of the Veteran's described symptoms were not meaningful and it was not meaningful to try to establish a nexus between a stressor and the PTSD symptoms. 

Thereafter, upon a July 2011 examination for depression, the examiner stated that the Veteran appeared to meet the criteria for a diagnosis of adjustment disorder with depressed mood, but secondary to his physical health problems.  The examiner reported that there was no evidence that depression was related specifically to the Veteran's military service and the service records were silent for any kind of treatment for depression.  The examiner further indicated that he believed the depression was related to situational factors such as financial concerns.  The examiner concluded that the Veteran did not have depression related to military experiences.  

Thus, despite the fact that the Veteran is being treated for an acquired psychiatric disorder, the Board determines that it is not at least as likely as not that the Veteran's acquired psychiatric disorder is etiologically due to military service.  The Veteran has asserted that he suffers these symptoms as a result of military service, and under certain circumstances, lay statements may serve to support a claim for service connection by suggesting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, at the July 2011 VA examination, the Veteran stated that he was depressed every day because of his health conditions involving his back, neck, knees, hips, and hands.  

With respect to PTSD, since the Board has concluded that the weight of the evidence is against a finding of a diagnosis of PTSD, the claim must be denied on the basis of no current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  The preponderance of the evidence is against a finding that the Veteran has had PTSD at any point during the claims period or within a short time prior to filing the claim.  See McClain v. Nicholson, 21 Vet. App. 319   (2007) (holding that the requirement for a current disability is met if a disability has been present at any point during the claim period) and Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that the requirement for a current disability could potentially be satisfied if there was a showing a disability within a short time prior to filing the claim).

Accordingly, the Board concludes that a preponderance of the competent and probative evidence is against a finding that the Veteran has an acquired psychiatric disorder that is also a result of his military service.  The benefit of the doubt doctrine is not applicable in the instant appeal, and his service connection claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.   






ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


